NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                         901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                         CORPUS CHRISTI, TEXAS 78401
                                                                         361-888-0416 (TEL)
JUSTICES
                                                                         361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                         HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                         ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                         EDINBURG, TEXAS 78539
                                                                         956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ            Thirteenth District of Texas              956-318-2403 (FAX)

                                                                         www.txcourts.gov/13thcoa



                                          May 28, 2015

      Hon. Giselle Horton                        Hon. Ariel Payan
      Assistant Travis County Attorney           The Law Offices of Ariel Payan
      PO Box 1748                                1012 Rio Grande
      Austin, TX 78767-1748                      Austin, TX 78701
      * DELIVERED VIA E-MAIL *                   * DELIVERED VIA E-MAIL *

      Hon. David A. Escamilla
      County Attorney
      Travis County Courthouse
      P. O. Box 1748
      Austin, TX 78767-1748
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00090-CR
      Tr.Ct.No. C1CR-11-221292
      Style:    Jason Harding v. The State of Texas


             The above-referenced cause has been set for submission without oral argument
      on Thursday, June 18, 2015, before a panel consisting of Chief Justice Rogelio Valdez,
      Justice Gina M. Benavides and Justice Gregory T. Perkes.

                                             Very truly yours,


                                             Dorian E. Ramirez, Clerk

      DER:ch